Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Metzenthin on 10 January 2022.
The claims have been amended as follows:
Claims 1-12 and 21 have been canceled.
The following is an examiner’s statement of reasons for allowance: Claims 13-16 and 18-20 remain distinguished for reasons of record concerning recitation of the plurality of connection members connecting rotors and disks being placed around the outer edge of the disks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/10/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778